DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 ends with “nozzle, and” which is indefinite since it is not clear if this claim is intended to recite additional limitations and the claim does not have ending punctuation.
Claim 8 recites that the angle β “is about 90º”.  However, this recitation is indefinite since it is not clear what range of values would be encompassed by this recitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullier De Maindreville et al. (US 9,951,567) in view of Thompson (US 4,776,412).  Cullier De Maindreville et al. disclose a nozzle (fig 5-8) for distributing drilling fluid from a drill bit, the nozzle having a central axis and comprising: a first end, a second end opposite the first end, a radially outer surface extending axially from the first end to the second end, and a radially inner surface extending axially from the first end to the second end (figs 5-8); wherein the radially inner surface defines a flow passage (1200) extending through the nozzle from the first end to the second end; wherein the flow passage has a central axis, an inlet at the first end, an outlet at the second end, a first section extending from the inlet, and a second section extending from the outlet to the first section (figs 5-8); a side outlet (at 750, see annotated figure below) extending radially from the radially outer surface to the radially inner surface, wherein the side outlet extends axially from the second end and is contiguous with the outlet (as below), and wherein the second section of the flow passage at least partially overlaps with the side outlet (fig 7); wherein the second section of the flow passage is curved as viewed in the cross-section of the nozzle taken in a reference plane containing the central axis of the nozzle and bisecting the side outlet (fig 7, at 880, 860 etc); wherein the second  

    PNG
    media_image1.png
    299
    300
    media_image1.png
    Greyscale

wherein the central axis of the flow passage along the second section of the flow passage is not oriented parallel to the central axis of the nozzle (fig 7, 8); wherein a tangent to the central axis of the flow passage in the second section is oriented at an acute angle α relative to the central axis of the nozzle (inherent as angle necessarily less than 90º as above); wherein the second section of the flow passage curves toward the side outlet moving along the central axis of the flow passage towards the outlet (fig 7, 8); wherein the flow passage has a width measured perpendicular to the central axis of the flow passage in the cross-section of the nozzle taken in the reference plane, wherein the width of the flow passage is constant between the inlet of the flow passage and the outlet of the flow passage (as may be defined in fig 7, 8 where “the flow passage” may be defined as a constant diameter section as shown).  Cullier De Maindreville et al. also disclose a drill bit for drilling a borehole in earthen formations the bit having an uphole end and a downhole end, the bit comprising: a bit body having a bit 
	Thompson discloses a nozzle and drill bit with a nozzle wherein a first section of a flow passage is curved as viewed in cross-section (fig 2, portion as curving at 36); 
	In regard to claim 14, Cullier De Maindreville et al. nor Thompson disclose that the side outlet is disposed at a distance of at least 0.1 inch as measured axially from the outer sleeve.  Cullier De Maindreville et al. do disclose that the side outlet is disposed some distance as measured axially from the sleeve (as in fig 13A, 13B), but do not recite specific dimensions.  However, it would have been obvious to one of ordinary skill in the art before the time of filing to provide the side outlet as disposed at least 0.1 inch from the outer sleeve since some distance must be chosen and considering the relative dimensions of the device (as in fig 13a, 13B), such a distance would help provide directed flow from the nozzle depending on a desired flow direction.

Claims 6-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cullier De Maindreville et al. in view of Thompson as applied to claims 1 and 10 above, and further in view of Hicks (US 4,723,612).  Cullier De Maindreville et al. and Thompson disclose all the limitations of these claims, as applied to claims 1 and 10 above, except for the side outlet is V-shaped in cross-section, that the angle β of the side outlet is less than 180º, or that β is 90º.  Hicks discloses a nozzle for a drill bit wherein the nozzle has a side outlet (58); wherein the side outlet is V-shaped (fig 5, 7, .  
In regard to claim 17, Hicks does not disclose that the angle β is 90º.  However, considering that Hicks discloses an angle close to 90º (fig 10), and Hicks also teaches that the angle may be varied based on circumstances (col. 4, lines 67+), it would have been obvious to one of ordinary skill in the art before the time of filing to provide the angle β as 90º in order to provide adequate fluid flow depending on the area to be provided with fluid flow as desired (as taught by Hicks col. 4, lines 67+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/7/2022